              Case 2:13-cr-00084-JAM Document 358 Filed 04/27/21 Page 1 of 3


     Timothy E. Warriner, SB#166128
1    Attorney at Law
     455 Capitol Mall, Suite 802
2    Sacramento, CA 95814
     tew@warrinerlaw.com
3    (916) 443-7141
4    Attorney for Defendant,
     Surjit Singh
5

6                                 UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTSRICT OF CALIFORNIA
8
                                                     )    Case No. 2:13-cr-00084 JAM
9    UNITED STATES OF AMERICA,                       )
                                                     )    STIPULATION AND ORDER RE
10                   Plaintiff,                      )    REDESIGNATION AND SELF-
                                                     )    SURRENDER OF SURJIT SINGH
11          vs.                                      )
                                                     )
12   SURJIT SINGH,                                   )
                                                     )
13                   Defendant                       )
                                                     )
14                                                   )
15
            Plaintiff United States of America and defendant Surjit Singh, by and through
16
     undersigned counsel of record, hereby stipulate as follows:
17
            1. In September of 2020, defendant Surjit Singh was released on bail pending his appeal
18
     to the Ninth Circuit. He presently remains out of custody on a secured bond in the amount of
19

20
     $5,000,000.

21          2. Surjit Singh’s appeal was denied on March 19, 2021, and the mandate issued on April

22   12, 2021.
23          3. On March 5, 2021, Surjit Singh’s son, Nareshwar Vishal Singh, unexpectedly passed
24
     away. Funeral services were held at the end of March. Mr. Singh is now attending to family
25
     matters, including providing comfort and support to his wife, after the loss of their son.
26

                                                      1
              Case 2:13-cr-00084-JAM Document 358 Filed 04/27/21 Page 2 of 3


            4. The parties request that Surjit Singh be re-designated to an institution of the Bureau of
1

2
     Prisons before his surrender.

3           5. The parties have agreed that Surjit Singh will self-surrender by 1:00 p.m. on June 2,

4    2021 to the institution designated by the Bureau of Prisons or to the Marshall’s Office in
5    Sacramento if his institution is not yet designated as of that date. All conditions of his release
6
     will remain in effect pending his surrender.
7
            It is so stipulated this 26th day of April, 2021.
8

9
                                                    /s/ Lee Bickley
10
                                                    LEE BICKLEY
11                                                  Assistant U.S. Attorney

12
                                                    /s/ Timothy E. Warriner
13                                                  TIMOTHY E. WARRINER
                                                    Attorney for Defendant
14
                                                    Surjit Singh
15

16

17

18

19

20

21

22

23

24

25

26

                                                       2
              Case 2:13-cr-00084-JAM Document 358 Filed 04/27/21 Page 3 of 3


                                                   ORDER
1

2
            IT IS HEREBY ORDERED that defendant Surjit Singh will surrender by 1 p.m. on

3    Wednesday June 2, 2021 to the institution designated by the Bureau of Prisons or to the

4    Marshall’s Office in Sacramento if the institution is not yet designated as of that date. All
5    conditions of his release will remain in effect pending his surrender.
6

7
      DATED: April 26, 2021                        /s/ John A. Mendez
8                                                  THE HONORABLE JOHN A. MENDEZ
                                                   UNITED STATES DISTRICT COURT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                       3
